--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.07


EMPLOYMENT AGREEMENT
 
Anthony Mason
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made to be effective as of the 16th
day of April, 2012 (“Starting Date”) between WORTHINGTON ENERGY, INC., a Nevada
corporation (“Worthington”), and ANTHONY MASON (“Employee”).
 
R E C I T A L S
 
A.  Worthington (OTC BB: WGAS), whose principal office is located in San
Francisco, California, on or about December , 2010 executed a Consulting
Agreement with Employee..
 
B.  Worthington desires assurance of the continued association and services of
Employee in order to retain his experience, abilities, and knowledge and is
therefore willing to engage his services on the terms set forth below and
terminate his Consulting Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:
 
1.   Hiring.    Worthington hereby hires and employs Employee, and Employee
accepts such hiring, as a full-time regular employee and agrees to perform the
duties specified below on the terms and conditions hereafter described.
 
2.   Duties.   Employee agrees to the extent of the time commitment set forth
below to devote Employee’s undivided attention to the performance of the
following services to Worthington:
 
 
A.
Employee shall be a full-time regular employee and shall devote at least
ninety-five percent (95%) of each work week of 40 hours per week on behalf of
Worthington.  Worthington acknowledges that Employee serves as a director,
officer, and advisor to other companies (“Outside Activities”).  Employee may
spend limited time involved with such “Outside Activities.”  Employee shall
pursue such Outside Activities in a way to fit into the affairs of Worthington
and without interference with Employee’s responsibilities and duties to
Worthington under this Agreement and shall disclose to the board of directors
upon request and from time to time the nature and details of his Outside
Activities.

 
 
B.
Employee shall act initially as and shall have the title president and CEO of
Worthington.  Employee shall perform the variety of tasks within the scope of
Employee’s title, including those described in the Bylaws of Worthington, and
shall have  co-responsibility with the Chairman to oversee financing and cash
flow requirements, to oversee regulatory, SEC and SOX compliance, to implement
Worthington’s business plan and budget approved by the board of directors of
Worthington..  Employee shall interface with and oversee the performance of
other officers, employees, and consultants of Worthington regarding the
implementation of the various initiatives undertaken by Worthington.

 
 
C.
Employee shall comply with Worthington’s written policies set out in
Worthington’s Employee Handbook.  Employee agrees to comply with the matters set
forth in the Employee Handbook and acknowledges that such policies, from time to
time, may be changed subject to giving notice to Employee.

 
 
D.
Although the principal office of Worthington is located in San Francisco,
California, Worthington’s main business activities are located in Texas,
Oklahoma, Louisiana, and other states; thus Employee may work remotely from the
principal office and set up a satellite office in Houston.


Page 1 of 6
Employment Agreement – Anthony Mason
 
 

--------------------------------------------------------------------------------

 
 
 
E.
Employee shall account for any and all property of Worthington that may come
into Employee's possession in the course of the employment, and at the
termination, Employee agrees to turn in and settle for all such property.

 
 
F.
Employee hereby grants to Worthington the right to use Employee’s name, picture,
and curriculum vitae in connection with any brochures, web sites, slide
presentations, offering memoranda, and other materials describing Worthington
and Employee as part of the management team.

 
 
G.
Worthington, by action of the board of directors, reserves the right to change,
either by increasing or decreasing, the duties of Employee and to designate
other duties and responsibilities of Employee within the general scope of the
foregoing.

 
3.    Term and Termination.
 
A.  Subject to earlier termination as provided in this agreement, Employee shall
be employed for a term (the “Term”) commencing on the Starting Date and ending
on December 31, 2015; provided, however, that unless Worthington or Employee
gives written notice to the other party at least sixty (60) days prior to the
expiration of the Term then in effect, the Term of this agreement shall be
extended for an additional term of one year from January 1st to December 31st of
the ensuing year.  The “Term” shall include any automatic extensions pursuant to
the provisions of the preceding sentence.
 
B.  Worthington may terminate this agreement without cause upon six (6) months
prior written notice and upon the payment (“Severance Amount”) equal to: (i) one
year’s Base Salary from the effective date of the termination; (ii) the vesting
of any granted, but unvested, stock options under the Option Plan, plus (iii)
any Incentive Compensation based on transactions that are under an agreement or
signed letter of intent as of the effective date of termination, subject to
their closing within six (6) months of the effective date of termination.
 
C.      Worthington may terminate this agreement at any time without notice if
Employee commits any material act of dishonesty, is guilty of gross carelessness
or misconduct, or unjustifiably neglects his duties under this agreement, or
acts in any way that has a direct, substantial, and adverse effect on
Worthington’s reputation.
 
D.      Employee may terminate this agreement by giving Employer four (4)
months’ prior written notice of resignation.
 
E.      If, at the end of any calendar month during the Term, Employee is or has
been for four (4) consecutive full calendar months then ending unable, due to
mental or physical illness or injury, to perform his duties under this agreement
in his normal and regular manner, this agreement may be terminated upon action
of the board of directors.
 
F.      If Employee dies during the Term, this agreement shall be terminate on
the last day of the calendar month of his death.   In such case, the personal
representatives or heirs of Employee shall be entitled to receive the Severance
amount set forth in subparagraph 8B.
 
4.      Compensation.  A.  Worthington shall pay Employee for the services
rendered hereunder during the Term a Base Salary of Twenty Thousand Dollars and
00/100 ($20,000.00) per month for Employee’s commitment to Worthington (“Base
Salary”).  The Base Salary shall be payable as current salary in two semimonthly
installments for work performed from the 1st to the 15th day and from the 16th
day to the last day of each calendar month.  If the Term begins on a day other
than the 1st or ends on a day other than the last day of a month, Compensation
for such month shall be prorated based on the number of days of the Term in such
month.   Employee acknowledges that Worthington is in the process of raising
capital in order to carry out the business plan in effect following the change
of control.  In the event Worthington is unable to obtain sufficient funding in
order to pay the Base Salary during the initial two months of the Term of this
agreement, Employee agrees that the Base Salary for such months may be accrued
and shall be paid to Employee over a period prior to July 1, 2012.

Page 2 of 6
Employment Agreement – Anthony Mason
 
 

--------------------------------------------------------------------------------

 
 
B. Base Salary increase: When production reached 500 BOEPD equivalent, salary to
be increased to $25,000 per month. When production reaches 2,000 BOEPD
equivalent, salary to be increased to $35,000 per month. When production reached
4,000 BOEPD equivalent, salary to be increased to $45,000 per month. BOEPD
increases triggered after 30 day BOEPD.
 
C. Health Insurance. Employee will be entitled to Health Insurance through
Healthnet or other carrier.
 
D. Car Lease, on reaching 500 BOEPD employee will be entitled to Jaguar XJ
Special Lease Offer, $799 per month, 36 month, $4,995 + tax (or other Jaguar
Lease special) or other comparable lease.
 
E.      Worthington  adopted a stock option plan entitled the Worthington, Inc.
2010 Stock Option Plan (the “Option Plan”).  Grants of options are made by the
administrative committee designated in the Option Plan.  In addition to the
Compensation payable in cash, Worthington shall recommend to the administrative
committee that Employee be granted the right to purchase up to three million
(3,000,000) shares of the Worthington’s common stock at a price to be designated
by the committee on the date of grant.  The grant will be subject to a vesting
schedule and other terms of the Option Plan and the stock option agreement.  The
standard vesting schedule provides one-fourth of the option shares vest twelve
(12) months following the date of commencement of employment and the remaining
option shares vest on a monthly basis thereafter over the following thirty-six
(36) months.
 
F.      Worthington’s payroll, fringe benefits other than the Option Plan, and
human resource management services are expected to be provided through a
professional employer organization (“POE”).  Under Worthington’s arrangement
with the POE, and to take advantage of the POE’s benefit package, Employee’s
employer of record for purposes of payroll, fringe benefits, and human resource
matters may be the POE; however, the board of directors of Worthington or a
Compensation Committee established by the board shall be responsible for
overseeing Employee’s work and reviewing Employee’s performance.  Employee will
execute forms and agreements provided by the POE to accomplish these purposes
and to gain access to the POE’s website for Worthington.
 
G.      Employee shall be entitled to the fringe benefits provided by
Worthington to its regular employees, such as paid vacation time, sick leave,
and medical and dental insurance on the terms and as described in the Employee
Handbook and in the Worthington dedicated POE website and on-line self-service
portal.  No representation is made whether any of these fringe benefits will
continue to be offered on the same basis.  Benefits may be changed from time to
time by Worthington, provided changes apply uniformly to all regular employees.
 
H.      Worthington’s board of directors or a Compensation Committee appointed
by the board of directors shall review Employee’s Base Salary, his Incentive
Compensation, and other benefits not less frequently than every twelve
months.  Following such review, the board or the Compensation Committee may in
its discretion increase (but shall not be required to increase) Employee’s Base
Salary, Incentive Compensation, and other benefits, but may not decrease
Employee’s Base Salary and Incentive Compensation during the time he serves as
Chief Executive Officers.  The amount of such adjustment shall be effective upon
the execution of either a written amendment to this Agreement or a Worthington,
Inc. Payroll Data Change form.  As a salaried exempt employee, Employee will not
be entitled to additional compensation for any over-time additional hours worked
to complete assignments or work when reasonably required by business needs.
 
I.      Employee acknowledges and agrees that: (i) payments made to Employee
pursuant to Employee’s employment by the Worthington shall be subject to
withholding of applicable taxes; (ii) Employee shall be obligated to report as
income all compensation received by Employee pursuant to this Agreement; and
(iii) Employee shall pay all applicable taxes due on such compensation in the
case of under-withholding by the Worthington.

Page 3 of 6
Employment Agreement – Anthony Mason
 
 

--------------------------------------------------------------------------------

 
 
J.      Worthington shall reimburse Employee for all reasonable, authorized
expenses incurred in furtherance of, or in connection with, Employee’s
performance of the Services, in accordance with the Worthington's expense
reimbursement policies as in effect from time to time.
 
5.  Indemnification.   A.  To the maximum extent permitted by law and its
Bylaws, Worthington agrees to indemnify and hold Employee harmless for any acts
or decisions made in good faith while performing services for Worthington.  To
the same extent, Worthington will pay, and subject to any legal limitations,
advance all expenses, including reasonable attorney fees and costs of
settlements, actually and necessarily incurred by Employee in connection with
the defense of any action, suit, or proceeding and in connection with any
appeal, which has been brought against Employee by reason of his service as an
officer or agent of Worthington.
 
B.      Worthington shall obtain and maintain directors’ and officers’ liability
insurance in a limit of at least $5.0 million and employment practices liability
covering Employee. Employee shall be entitled to the protection of any such
insurance policies against all costs, charges, and expenses in connection with
any action, suit, or proceeding to which Employee may be made a party by reason
of his affiliation with Company
 
6.      Notices.  Any and all notices or other communications required or
permitted by this Agreement or by law to be served on or given to a party hereto
by the other party shall be deemed given: (i) when personally delivered; (ii)
one (1) business day after timely delivery to Federal Express, United Parcel
Service or other courier for overnight delivery, charges prepaid; (iii) at the
earlier of its receipt or five days after deposit in a regularly-maintained
receptacle for the deposit of the United States mail, first-class postage
prepaid, addressed as described below; or (iv) using the electronic mail
addresses set forth on the signature page or assigned by Worthington to
employee, upon confirmation that the notice has been transmitted successfully to
the receiving party’s electronic mail address, subject to the limitations set
forth in any other applicable statute. In the event of any conflict between the
mailing address or the electronic mail addresses set forth below and those in
the books and records of Worthington, copies of the notices and communications
shall be sent all such addresses and numbers. Either party may change any such
address or electronic mail address for notice purposes by a notice given in this
manner.
 
7.      Assignment.   This Agreement shall not be terminated by Worthington’s
voluntary or involuntary dissolution or by any merger in which Worthington is
not the surviving or resulting corporation, or on any transfer of all or
substantially all of Worthington’s assets.  In the event of any such merger or
transfer of assets, the provisions of this agreement shall be binding on and
shall inure to the benefit of the parties and their respective legal
representatives, successors, and assigns.  Employee acknowledges that this is an
agreement for Employee’s personal services and agrees that Employee shall
perform them individually and may not assign his rights nor transfer his
obligations under this Agreement to any other party.

Page 4 of 6
Employment Agreement – Anthony Mason
 
 

--------------------------------------------------------------------------------

 
 
8      Dispute Resolution - Mandatory Mediation and Arbitration as EXCLUSIVE
Remedies.
 
A. The parties agree that all claims, disputes, or controversies arising out of
or relating to this Agreement, negotiations related thereto, performance during
the Term, and/or matters relating to the cessation of the relationship with
Worthington shall be resolved and determined exclusively under the mandatory
mediation and arbitration procedures described below.  By way of example only,
such claims include claims under U.S. federal, state, and local statutory or
common law, such as the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, including the amendments of the Civil
Rights Act of 1991, the Americans with Disabilities Act, the law and regulations
regarding employment, the law of contract and the law of torts.
 
B.  Before filing for mandatory and binding arbitration with respect to any
dispute, controversy, or claim arising out of or relating to this Agreement, the
parties shall be obligated first to seek by good faith efforts to resolve such
matter by mediation.  As a condition precedent to filing for mandatory
arbitration, a Notice of Claim shall be sent to the other party.  The Notice of
Claim shall specify the nature of the dispute, controversy, and claims and shall
include the name of a proposed independent third party mediator or organization
of mediators who shall be located in Reno, Nevada or other place designated in
the notice.  The party receiving the Notice of Claim shall within fifteen days
thereafter either consent to mediate the matter in front of the mediator or
organization of mediators so proposed or suggest an alternative mediator or
organization of mediators likewise so located.  The parties shall undertake good
faith efforts for a period of thirty days thereafter to appoint a mediator and
submit the dispute, controversy, and claims to mediation.
 
C.  If the mediation attempt is unsuccessful, either party thereafter shall be
entitled to seek binding arbitration.  The parties by mutual consent may elect
to have the mediator act as the neutral arbitrator to render mandatory and
binding decision.  If either party objects to having the mediator act as the
binding arbitrator, the dispute shall be referred to the American Arbitration
Association (“AAA”) for appointment of a neutral arbitrator for a mandatory
final and binding determination pursuant to the Commercial Rules (the “Rules”)
of the AAA.  Such arbitration shall be administered by the AAA and shall be held
in the place agreed upon by the parties or designated by AAA.  Binding
arbitration shall be initiated by a written request for arbitration delivered by
one party to the other party and to the AAA.  A neutral arbitrator will be
selected in accordance with the Rules.  Pending the hearing, the parties shall
be entitled to undertake discovery proceedings, including the taking of
depositions.  Promptly following the closing of the hearing, a final decision
will be made concerning the disputed matter, which decision and the basis
therefor will be in writing and delivered to the parties.  The final decision of
the arbitrator will be binding on the parties and enforceable in any court of
law having jurisdiction thereof.  Pending final decision of the disputed matter,
the parties will continue diligently to observe and perform the terms of this
Agreement.  In such arbitration, (i) Worthington will bear the costs of
arbitration, including the costs of the arbitrator and AAA fees; (ii) the
prevailing party will be entitled to any statutory, contractual, or other
recovery to which the party would be entitled in a court of law; and (iii) all
matters regarding enforcement and interpretation hereof shall be governed by the
laws of the State of Nevada without regard to its choice of law principles.
 
D. The parties acknowledge that a breach of certain provisions of this
Agreement may result in irreparable harm to a party, the nature and extent of
which may be difficult to measure in damages, and for which damages will not be
an adequate remedy.  The parties therefore agree that, in addition to any other
right or remedy which a party may have for a breach thereof, an arbitrator may
order an injunction or other equitable relief and such order may be enforced by
an appropriate court.
 
E.  On any action for the breach of this Agreement, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs.
 

Page 5 of 6
Employment Agreement – Anthony Mason
 
 

--------------------------------------------------------------------------------

 
 
THE PARTIES HAVE READ AND UNDERSTAND THAT THIS SECTION SETS OUT MANDATORY
MEDIATION AND ARBITRATION PROCEDURES TO RESOLVE ALL DISPUTES HEREUNDER.  BY
SIGNING THIS AGREEMENT, EACH PARTY AGREES, TO THE EXTENT PERMITTED BY LAW, TO
SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH,
OR TERMINATION THEREOF, TO BINDING ARBITRATION AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EACH PARTY’S RIGHT TO A JURY TRIAL.
 


     SO ACKNOWLEDGED AND AGREED:
____________________
____________________
 
Employee’s Initials
Initials of Worthington’s Agent

 


 
9.      Amendments.   This Agreement may be amended at any time, but any
amendment must be in writing and signed by both parties.
 
10.       Counsel Input.  The parties acknowledge that each of them and their
counsel have reviewed or have had an opportunity to review and revise this
Agreement.  Employee acknowledges that Employee had sufficient time to review,
and has carefully reviewed and fully understands, all the provisions of this
Agreement and is knowingly and voluntarily entering into this Agreement. The
parties agree that the rule to the effect that any ambiguities shall be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
 
11.      No Waiver.  The failure of either party to insist on strict compliance
with any of the terms, covenants, or conditions of this Agreement by the other
party shall not be deemed a waiver of that term, covenant, or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.
 
12.      Severability.  If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated.  If any such
court shall decline to enforce any provision of this Agreement, such provisions
shall nevertheless be enforced to the greatest extent such court shall deem
lawful.
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date set forth herein.

       
EMPLOYEE:
 
WORTHINGTON:
   
Worthington, Inc.
   
a Nevada corporation
       
/s/ ANTHONY MASON
By:  /s/ CHARLES F. VOLK, JR.
Anthony Mason
Its:  Chairman
       
ADDRESS AND EMAIL ADDRESS:
           
Employee:
Anthony Mason
Worthington:  
Worthington, Inc.  - Attention:  President&CEO
 
______________________
 
Charles Volk
 
______________________
 
220 Montgomery St.,#1094
 
______________________
 
San Francisco, CA 94104
 
chasv@paxenergyinc.com
   



 
 
Page 6 of 6
Employment Agreement – Anthony Mason

--------------------------------------------------------------------------------